DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 1-8 in the reply filed on 10/01/2021 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/01/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genoe (US 2014/0252285 A1).
Claim 1:  Genoe discloses a nacelle-mountable lift system (Figure 1, as disclosed the crane of Genoe is intended for use with a tow truck, however the crane of Genoe is capable of being mounting on a nacelle and is therefore a nacelle-mountable.), the lift system including a jib crane (as depicted in Figure 1), the jib crane including a base (1,4 of Figure 1) removably mountable on a nacelle of a wind turbine (Para [0005], Genoe describes how the crane is capable of being mounted to various tow trucks and is therefore capable of being removed.  The crane therefore is removably mountable on a nacelle.) and a jib (131 of Figure 1) mounted on the base; the jib comprising a boom  arm (22 of Figure 1) supported on the base by at least one support strut (15,12 of Figure 2) extending between the base and the boom arm; a winch (61 of Figure 1) mounted on the boom arm: at least two sheaves (26,25 of Figure 1) rotatably mounted on the boom arm; a holder (66,65 of Figure 1) connectable to a blade (The holder of Genoe is capable of being connected to a blade and therefore is connectable to a blade); and, at least two lift cables (64,63 of Figure 1) passing over the at least two sheaves connecting the holder to the winch (as depicted in Figure 1), the boom arm positionable to position the holder beyond a rotor hub of the wind turbine when the crane is mounted on the nacelle (As depicted in Figure 8, the boom is positionable by cylinders 4 and 3, to position the holder as intended by the user.  Therefore the boom arm is capable of positioning a holder beyond a rotor hub of a wind turbine if it was mounted on a nacelle.).
	The remainder of the limitations recited in the claim have been treated as the intended use of the crane, since the crane of Genoe is capable of preforming the intended use the crane of Genoe meets the limitations of the claim.
Claim 2:  As depicted in Figure 1, Genoe discloses that the at least two sheaves comprise two sheaves and the at least two lift cables comprise two lift cables (Para [0025],[0026]).
Claim 6:  As depicted in Figure 1, Genoe discloses that holder comprises a hook (66,65 of Figure 1).
Claim 7:  As depicted in Figure 1, Genoe discloses that the winch comprises a double drum winch (62,61 of Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Genoe (US 2014/0252285 A1) in view of Davit (US 2016/0115001 A1).
Claim 5:  Genoe fails to disclose that at least a portion of the base is rotatable about a vertical pivot axis to orient the jib laterally around the nacelle.
However Davit disclose a jib crane that includes a base (102 of Figure 1) that is rotatable about a vertical pivot axis (104 of Figure 1, Para [0021]).
Therefore it would have been obvious to one of ordinary skill in the art to modify the jib crane of Genoe such that it was capable of rotating about a vertical pivot axis in order to increase the range of motion of the crane of Genoe.
The remainder of the limitations recited in the claim have been treated as the intended use of the crane, since the crane of Genoe is capable of preforming the intended use the crane of Genoe meets the limitations of the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4- 7 of U.S. Patent No. US 10,998,351 B2 (‘351). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1:  ‘351 discloses a nacelle-mountable lift system for mounting and dismounting a rotor blade of a wind turbine, the lift system comprising (Claim 1, Lines 1-3): a jib crane, the jib crane comprising a base removably mountable on a nacelle of the wind turbine and a jib mounted on the base (Claim 1, Lines 4-6); the jib comprising a boom arm supported on the base by at least one support strut extending between the base and the boom arm (Claim 1, Lines 7-9); a winch mounted on the boom arm (Claim 1, Line 10): at least two sheaves rotatably mounted on the boom arm (Claim 1, Lines 11 and 13-16); a holder connectable to the blade (Claim 1, Line 12 and Claim 1, Line 20-30); and, at least two lift cables passing over the at least two sheaves connecting the holder to the winch (Claim 1, Lines 13-16), the boom arm positionable to position the holder beyond a rotor hub of the wind turbine when the crane is mounted on the nacelle (Claim 1, Lines 17-19).
Claim 2:  ‘351 further claims that the at least two sheaves comprise two sheaves and the at least two lift cables comprise two lift cables (Claim 1, Lines 11 and 13-16).
Claim 5:  ‘351 further claims that at least a portion of the base is rotatable about a vertical pivot axis to orient the jib laterally around the nacelle (Claim 4).
Claim 6:  ‘351 further claims that the holder comprises a hook (Claim 5).
Claim 7:  ‘351 further claims that the winch comprises a double drum winch (Claim 6).
Claim 8:  ‘351 further claims that the at least one lift cable comprises at least one lift cable grommet, the holder comprises at least one holder cable permanently installed thereon comprising at least one holder cable grommet complementary to the at least one lift cable grommet, and the lift system further comprises a connecting pin insertable through the complementary grommets to secure the holder to the at least one lift cable (Claim 7).
	While ‘351 provides a lift cable grommet, a holder cable, one holder cable grommet, a connecting pin, ‘351 fails to disclose at least two of each of these items.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the features of ‘351, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726